UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 17, 2014 eMagin Corporation (Exact Name of Registrant as Specified in Charter) Delaware 001-15751 56-1764501 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 284-5200 Copies to: Sichenzia Ross Friedman Ference LLP 621Broadway, 32nd Floor New York, NY 10006 Attn. Richard A. Friedman, Esq. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On each of June 12, 2014, July 15, 2014 and July 17, 2014, eMagin Corporation (the “Company”) issued a press release (collectively, the “Press Releases”). A copy of each of the Press Releases is attached hereto as Exhibit 99.1, Exhibit 99.2 and Exhibit 99.3, respectively. The Securities and Exchange Commission encourages registrants to disclose forward-looking information so that investors can better understand the future prospects of a registrant and make informed investment decisions. This Current Report on Form 8-K and its exhibits may contain these types of statements, which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and which involve risks, uncertainties and reflect the Company’s judgment as of the date of this Current Report on Form 8-K. Forward-looking statements may relate to, among other things, operating results and are indicated by words or phrases such as “expects,” “should,” “will,” and similar words or phrases. These statements are subject to inherent uncertainties and risks that could cause actual results to differ materially from those anticipated at the date of this Current Report on Form 8-K. Investors are cautioned not to rely unduly on forward-looking statements when evaluating the information presented within. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. The following exhibits are filed herewith: Exhibit No. Description Text of press release issued by eMagin Corporation on June 12, 2014. 99.2 Text of press release issued by eMagin Corporation on July 15, 2014. Text of press release issued by eMagin Corporation on July 17, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eMagin Corporation Date: July 17, 2014 By: /s/Paul Campbell Paul Campbell Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated June 12, 2014 Press Release dated July 15, 2014 Press Release dated July 17, 2014 4
